Citation Nr: 0903884	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.
 
2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1971.  He also had a period of served in the National Guard 
from about October 1963 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran was scheduled for a Travel Board hearing in 
September 2007. He cancelled that hearing and did not request 
that it be rescheduled. A personal hearing was previously 
held at the RO in October 2006.  A transcript is in the file.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against finding that the veteran has a bilateral hearing loss 
which is related to service.

2.  The preponderance of the competent evidence of record is 
against finding that the veteran has tinnitus which is 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).
 
2.  Tinnitus was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in August 2004 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA provided adequate notice of how disability ratings 
and effective dates are assigned.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  


Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Tests are less than 94 percent. 38 C.F.R. § 3.385.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



Background

At an October 2006 personal hearing, the veteran testified 
that he believed that he suffered from a hearing loss and 
tinnitus as a result of service.  He acknowledges postservice 
noise exposure while working for Goodyear Tire and Rubber 
Company as a machinist, but maintains that he wore hearing 
protection.  The veteran denies being seen by an audiologist 
prior to an April 2006 VA examination.

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to a hearing loss or 
tinnitus. Both the April 1967 enlistment and February 1971 
separation examination reports show normal hearing for VA 
compensation purposes.  Likewise the National Guard October 
1963 enlistment and October 1964 separation examination 
reports show normal hearing. 

At an April 2006 VA audiological examination the examiner 
reviewed the veteran's service medical records noting that 
hearing was within normal limits at the enlistment and 
separation examinations.  The veteran reported that he 
believed he suffered hearing loss as the result of exposure 
to noise from firing a 105 gun while inside a tank.  
Subsequent to service he worked as a machinist for five 
years; as a photographer for 20 years; and he installed TV 
satellite systems for the past 6 or 7 years.  He denied any 
hazardous recreational noise exposure or family history of 
hearing loss.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
15
10
45
LEFT
15
30
15
25
60

Average pure tone thresholds, in decibels (dB), were 24 dB 
for the right ear and 33 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent, 
bilaterally.  It was noted that the veteran had mild high 
frequency sensory neural hearing loss bilaterally.  The 
examiner opined that it was less likely than not that the 
veteran incurred a hearing loss from exposure to noise in 
military service.  The examiner noted the appellant's 1971 
separation examination showed normal hearing bilateral by 
pure tone audiometry and he has been exposed to noise after 
separation from service.  

Regarding tinnitus the veteran reported a humming bilateral 
tinnitus occurring every other day.  The examiner noted there 
was no evidence of treatment for any in-service ear or 
hearing disorder.  The examiner opined that it was less 
likely than not that this tinnitus was the result of exposure 
to noise in military service.  There was no indication of 
tinnitus or loss of hearing in his service medical records.  
The examiner again noted that the appellant had worked around 
noise as a machinist.

The file does not contain any medical records regarding 
treatment for hearing loss or tinnitus.  

Analysis

Notwithstanding the veteran's assertion of hearing loss and 
tinnitus as a result of service, a bilateral hearing loss 
disorder was not clinically shown until April 2006, 37 years 
after service.  Such lapses of time are factors for 
consideration in deciding service connection claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no post service evidence of a continuity of 
symptomatology pertaining to any hearing loss prior to 
approximately April 2006, when a bilateral hearing loss and 
tinnitus were first observed in a VA examination.  

The only evidence in support of the claims are the veteran's 
and his spouse's statements. However, as a laypersons they 
are not competent to provide a probative opinion on a medical 
matter, such as the etiology of the claimed disorders. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In summary, as a bilateral hearing loss and tinnitus were not 
shown in service or until years thereafter, as sensorineural 
hearing loss was not shown to have been manifested to a 
compensable degree within one year of the veteran's 
separation from active duty, and because the probative 
evidence of record indicates that such disabilities are not 
causally related to his active service, the preponderance of 
the evidence is against the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus. As such, 
the claims must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


